RESOLUCIÓN
Los trabajos de la Decimoséptima Sesión Ordinaria de la Conferencia Judicial de Puerto Rico, convocada para el 7 de abril de 1994 en el Hotel Condado Plaza, San Juan, Puerto Rico, se regirán por la agenda siguiente:

Jueves, 7 de abril de 1994


Sesión de la mañana

8:30 Registro de participantes
9:15 Mensaje de Bienvenida Hon. José A. Andréu García Juez Presidente
*29410:00 Apertura de los trabajos designados Leda. María Mercedes Marrero de Bauermeister, Secretaria de la Confe-rencia Judicial
10:15 Informe del Comité de Reforma Judicial y Administración del Tribunal de Primera Instancia
12:00 Almuerzo

Sesión de la tarde

2:00-5:00 Discusión del Informe del Comité de Reforma Judicial y Administración del Tribunal de Primera Instancia
5:30 Actividad social coauspiciada por el Colegio de Abogados
Las sesiones de trabajo y los procedimientos de la Con-ferencia se regirán por las reglas siguientes:
1. El Juez Presidente llamará al orden y declarará constituida, para comenzar sus trabajos, la Decimoséptima Sesión Plenaria de la Conferencia Judicial de Puerto Rico.
2. Para un normal desenvolvimiento de los trabajos de la Conferencia Judicial, deberán ser evitadas las conversa-ciones dentro y fuera del salón, y las salidas y entradas de éste que tienden a distraer la ¿tención de los asuntos discutidos.
3. Conforme a la agenda aprobada y siguiendo el hora-rio prescrito en la agenda, cada ponente hará exposición del tema que le ha sido asignado, dentro del tiempo esta-blecido, incluso sus conclusiones y recomendaciones.
4. La Secretaria de la Conferencia Judicial, como mo-deradora, presentará la agenda de los trabajos durante la Conferencia Judicial. Podrán participar en la discusión de *295los temas los jueces y los otros miembros de la Conferencia Judicial. Los turnos en la discusión de los temas presenta-dos serán primeramente consumidos en el orden que ha-yan sido solicitados al Secretariado de la Conferencia Judicial en sus oficinas del Tribunal Supremo y concedidos por éste anticipadamente. Su duración será conforme las circunstancias, con el propósito de que el mayor número de participantes pueda expresar su criterio.
5. El Juez Presidente podrá declarar fuera de orden cualquier planteamiento que no forme parte de la agenda o no sea pertinente a los temas de la Conferencia Judicial.
6. Las ideas expuestas por los ponentes y las sugeren-cias que formulen los miembros de la Conferencia Judicial en sus escritos y durante las discusiones plenarias serán objeto de ulterior análisis por el Secretariado de la Confe-rencia Judicial, la Oficina de Administración de los Tribu-nales y el Tribunal Supremo.
8. El Tribunal Supremo designa Secretaria de la Con-ferencia Judicial a la Directora Administrativa de los Tribunales, Leda. María Mercedes Marrero de Bauermeister. El Secretario General y el Alguacil General del Tribunal Supremo, al igual que el personal del Secretariado de la Conferencia Judicial, auxiliarán al Tribunal Supremo, a la Secretaria de la Conferencia Judicial y a los miembros par-ticipantes de la Conferencia Judicial en el curso de las se-siones en todos los procedimientos preparativos y adiciona-les que sean necesarios.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General